Citation Nr: 1758143	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 11, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the pendency of the appeal, a March 2012 rating decision granted entitlement to a total disability rating based upon individual unemployability (TDIU) effective June 11, 2009.  Thereafter, a March 2013 Board decision denied various increased rating claims, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Joint Motion for Partial Remand (JMR), a March 2014 Court Order remanded the March 2013 Board decision only to the extent that it failed to adjudicate whether a claim for a TDIU rating was reasonably raised prior to June 11, 2009.  

In July 2014, the Board found that a TDIU claim was reasonably raised prior to June 11, 2009, and the matter was subsequently remanded for additional development, including a retrospective VA opinion.  Most recently, the matter was remanded again in March 2017 for an addendum opinion.  As discussed further herein, such development has been completed, and the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that additional relevant evidence has been added to the claims file since the September 2017 supplemental statement of the case (SSOC) was issued, the Board notes that the Veteran's representative explicitly waived review of such evidence by the agency of original jurisdiction (AOJ) in September 2017.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  



FINDINGS OF FACT

1.  A May 28, 2009, VA treatment record establishes a reasonably-raised claim for entitlement to a TDIU rating due to service-connected disabilities.  

2.  A TDIU claim is a claim for increased compensation.

3.  The Veteran has alleged he has been unable to work due to service-connected disabilities since 2002, 2003, and 2006, and, recently, all of his adult life.  All of these dates are more than one year prior to the date of claim.

4.  When an increase in disability is not factually ascertainable within one year of the date of claim, the effective date for increased compensation is the date of claim.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met from May 28, 2009, but no earlier.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The CAVC has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

During the relevant appeal period prior to June 11, 2009, the Veteran was service-connected for chloracne (rated as 10 percent disabling from November 14, 1996 and as 50 percent disabling from December 14, 2002), PTSD (rated as 10 percent disabling from November 14, 1996 and as 30 percent disabling from May 10, 2004), chloracne scars (rated as noncompensable from November 14, 1996), and a left knee scar (rated as noncompensable from April 10, 2008).  Based upon the above, the Veteran's combined disability rating during the relevant rating period is 20 percent from November 14, 1996, 60 percent from December 14, 2002, and 70 percent from May 10, 2004.  As such, he meets the schedular criteria for a TDIU rating from May 10, 2004, but not prior to that date.  See 38 C.F.R. § 4.16(a).  While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation at any time during the appeal period prior to June 11, 2009.  

The Veteran's June 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, reported that his PTSD prevented him from working; he stated that he became too disabled to work in 2002 but that he stopped working full-time in 2000.  He further reported prior employment as an assistant office manager with Mid America Water Company from 1990 to 1996, with four years of high school and no other education or training.  

A March 2009 Social Security Administration (SSA) disability determination documents that the Veteran was found to be disabled from July 1, 2008 due to primary disorders of the back (discogenic and degenerative) and secondary anxiety-related disorders.  An SSA physical residual functional capacity assessment of that same month documents that the Veteran had several physical impairments that would significantly affect his ability to perform work-related activities.  However, the physician noted that the medical evidence of record did not support the Veteran's alleged onset date of December 31, 2003; rather, the earliest onset supported by the evidence of record was July 1, 2008, the first day of the month when he first complained of physical pain to his VA doctor.  While the Veteran also alleged disability due to his PTSD, an SSA psychiatric review in March 2009 noted that the Veteran and his wife each reported that his primary problems were physical; his wife specifically noted that the Veteran handled stress and changes in routine well, that he got along with authority figures, had never been fired or laid off due to problems with other people, and that he was able to follow instructions without attention problems.  The examining physician concluded that the Veteran had a mental medically determinable impairment (MDI); however, his activities of daily living (ADLs) were mainly affected by his physical impairments, and the medical evidence of record indicated that his PTSD was non-severe.  

Prior VA examinations conducted in March 2009, May 2010, and April 2011 document that the Veteran was unable to work due to his nonservice-connected degenerative spine disease.  In the March 2009 VA examination report, the examiner assigned a Global Assessment of Functioning (GAF) score of 60.  A GAF score of 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A May 28, 2009 letter from a VA licensed clinical social worker (LCSW) reports that the Veteran was being treated for service-connected conditions, that he had not been gainfully employed for several years, and that he was determined to be unemployable due to his service-connected conditions.  

In October 2010, the Veteran's treating VA therapist reported that the Veteran  had been receiving mental health treatment at the VA clinic since 2003; she further opined, given the severity of the Veteran's symptomatology, that he would not be able to contribute to the work force and could not sustain gainful employment.  

Following the March 2014 JMR noted above, the Board found that the May 2009 letter from a VA social worker and the Veteran's SSA disability records reasonable raised a claim of entitlement to a TDIU rating prior to June 11, 2009, and the matter was remanded for a retrospective medical opinion as to whether the Veteran was precluded from securing or following a substantially gainful occupation prior to June 11, 2009.  

Thereafter, in June 2015, a VA psychiatric examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran previously worked for a company for ten years with accommodations due to his PTSD, and that he last worked in 1996 or 1997 as a plumber doing contract work when he was able, and taking off when he was unable to work or struggling with his symptoms.  The examiner noted the following functional impairment due to the Veteran's PTSD: difficulty attending to or is easily distracted from the task at hand; difficulty maintaining concentration and focus on work over a period of time, tends to skip from one task to another without completing the prior task; intrusive thoughts which interfere with the ability to stay focused on the task at hand; significant difficulty accepting supervision or receiving instructions without becoming angry (authority conflict); significant difficulty remembering instructions and details of work assignments; significant difficulty functioning around other people, has difficulty functioning as a team members, feels uncomfortable around others; sleep is so disrupted that he is usually fatigued at work, making concentration and focus on work assignments difficult; so depressed that he has difficulty sustaining energy and motivation to complete assignments at work; and suspiciousness that interfered significantly with the ability to work.  

In a January 2016 addendum opinion, the VA examiner concluded that it was at least as likely as not that the Veteran's service-connected PTSD alone rendered him unable to secure or follow a substantially gainful occupation prior to June 11, 2009.  The examiner stated that the Veteran experienced and witnessed traumatic events during his service in the Vietnam War, at which time, the PTSD symptoms developed and have continued since their onset long before June 11, 2009.  In February 2016, the examiner noted that the Veteran's previous work was structured in such a way as to allow for accommodations for the Veteran to manage and work around the PTSD symptoms, although eventually he was forced to stop working as his symptoms became unbearable.  The examiner again concluded that service-connected PTSD alone rendered the Veteran unable to secure and follow a substantially gainful occupation, although the examiner was unable to provide an exact date when PTSD rendered the Veteran unemployable without resorting to mere speculation.  

In April 2016, the examiner clarified that there is no specific date as to when the Veteran's PTSD rendered him unable to perform any type of duties, as his PTSD was based on multiple traumas that occurred while he served in the Vietnam War.  The examiner noted that the Veteran was able to work as a plumbing contractor for years; however, the manner of such work involved an understanding superior who accommodated his PTSD, and the Veteran had never been able to work a structured job with a regular schedule.  The examiner concluded that it was difficult to delineate specific dates in which PTSD rendered the Veteran unable to perform job duties that had consistently been impaired since returning from the Vietnam War.  

This matter was most recently remanded by the Board in March 2017 for an additional addendum opinion.  In June 2017, a VA examiner opined that it was as likely as not that the date established for SSA disability benefits, July 1, 2008, could be considered as the effective date that the Veteran's PTSD symptoms rendered him unable to work on a regular and consistent basis within a competitive work setting.  The examiner considered relevant evidence of record not discussed within prior VA opinions, including the Veteran's educational history, including obtaining a GED and BA in religion, and his work history, including 15 years at a water treatment plant and employment as a salesman, minister, and plumber.  The examiner noted that the Veteran's psychiatric symptomatology had been consistent over the years with diagnostic criteria of PTSD; he noted that a prior diagnosis of anxiety disorder, rather than PTSD, was due to a lack of specificity classification criteria of the DSM-III, but that the symptomatology was consistent with PTSD per DSM-IV and DSM-5.  

Additionally, the examiner stated that while there was consistency of PTSD symptomatology, there was inconsistency regarding the severity of the Veteran's PTSD symptoms and their impact on his daily functioning.  Specifically, the examiner noted that a 2008 SSA examiner concluded that the Veteran's mental disorder alone did not cause significant loss in function, although SSA disability compensation was subsequently awarded due to primary back problems and secondary mental disorder.  Moreover, the examiner stated that the Veteran's mental disorder did not cause significant loss to preclude him from performing any work-related activities, although the additional demands of work could be expected to exacerbate his stress level, as well as impact his ability to perform work on a regular and consistent basis as required within a competitive work setting.  

Subsequent to the most recent September 2017 SSOC, the Veteran submitted additional medical treatment records in support of his claim, along with a waiver of AOJ review of such evidence.  38 C.F.R. § 20.1304.  In particular, an October 2017 treatment note contains a VA physician's opinion that it was more likely than not that PTSD had been a debilitating factor for most of the Veteran's adult life since shortly after his return from Vietnam in 1968.  Specifically, the physician opined that the Veteran's PTSD would have very much hampered his prospects for gainful employment from as far back as the first half of the 1990s, in addition to the debilitating effects of dioxin exposure and chloracne on employment.  

The Board is especially mindful that the effective date of a TDIU rating, which is a claim for increase, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; see Hurd v. West, 13 Vet. App. 449, 450 (2000) (stating "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim").  However, under 38 U.S.C. § 5110(b)(3), it provides an exception to this general rule, which is that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125.  

As stated above, the Board finds that the May 28, 2009, VA treatment was a reasonably-raised claim for TDIU, and therefore this is the date of claim.  See 38 C.F.R. § 3.157(b) (2009).  On this finding alone, the Board finds that an effective date of May 28, 2009 is warranted for the award of the TDIU rating, as this is the date of claim.  In determining whether an effective date earlier than May 28, 2009, is warranted, the Board has considered the probative evidence of record from the one-year period preceding the Veteran's May 28, 2009, TDIU claim.  To the extent that the Veteran has reported within multiple statements that he became too disabled to work at various times beginning in 2002, 2003, and 2006, the Board notes not only do such statements conflict with one another, but each of these asserted onset dates falls outside of the one-year period prior to the Veteran's May 28, 2009, informal TDIU claim.  As such, they are not probative evidence that supports a TDIU rating prior to May 28, 2009.  

The Board acknowledges that the Veteran is in receipt of SSA disability benefits from July 1, 2008 due primary disorders of the back (discogenic and degenerative) and secondary anxiety-related disorders.  Notably, however, the evidence of record does not support that the Veteran's service-connected anxiety-related disorder (PTSD), when considered apart from his nonservice-connected back disorder, precluded the Veteran from securing or following a substantially gainful occupation at any time during the one-year period prior to May 28, 2009.  Indeed, the Veteran and his wife each reported in the context of his SSA claim that his primary problems were physical, and his wife specifically noted that he handled stress and changes in routine well, that he got along with authority figures, had never been fired or laid off due to problems with other people, and that he was able to follow instructions without attention problems.  The SSA physician even concluded that the Veteran's ADLs were mainly affected by his physical impairments, and that his PTSD was non-severe.  Additionally, as noted above, VA examinations conducted in March 2009, May 2010, and April 2011 each similarly document that the Veteran was unable to work due to his nonservice-connected degenerative spine disease, which was the primary disabling condition identified by SSA in awarding disability compensation effective July 1, 2008.  The March 2009 VA examiner assigned the Veteran a GAF score of 60 for his PTSD, which is indicative of no more than moderate difficulty in occupational functioning.  As such, a TDIU rating prior to May 28, 2009 is not warranted based upon the evidence of record.  

To the extent that subsequent June 2015, January 2016, February 2016, and April 2016 VA opinions found that it was at least as likely as not that the Veteran's service-connected PTSD alone rendered him unable to secure or follow a substantially gainful occupation prior to June 11, 2009, the Board finds such opinions less probative, as the examiner failed to consider relevant evidence, including the SSA disability records and lay evidence discussed above, which reflect that the Veteran was impaired largely due to a nonservice-connected back disability, rather than his service-connected PTSD.  Moreover, the examiner specifically stated that it would be speculative for him to opine regarding a specific date that the Veteran's PTSD precluded substantially gainful employment.  As such, these opinions are of little probative value regarding whether a TDIU rating is warranted prior to May 28, 2009.  

While the most recent March 2017 VA opinion properly considered the evidence discussed above that had not been considered by the prior inadequate VA opinions, the Board acknowledges the examiner's finding that it was as likely as not that the date established for SSA disability benefits, July 1, 2008, "could be" considered as the effective date that the Veteran's PTSD symptoms rendered him unable to work on a regular and consistent bases within a competitive work setting.  However, the Board finds it probative that the VA examiner, after noting that an SSA examiner concluded that the Veteran's mental disorder alone did not cause significant loss in function, concluded inconsistently that the Veteran's mental disorder did not cause significant loss to preclude him from performing any work related activities.  These inconsistent conclusions lower the probative value of the overall opinion that a TDIU rating is warranted from the time the Veteran was awarded SSA disability benefits, or from July 1, 2008.  Additionally, to the extent that the examiner referred to medical research, which indicates that PTSD and chronic pain could each exacerbate the other, and stated that it was reasonable to conclude that PTSD "could exacerbate" the Veteran's chronic pain and vice versa, the Board finds such an opinion to be speculative, and of no probative value in the context of the Veteran's claim.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board is aware that in the March 2017 remand, the Board instructed the examiner to discuss the report in the SSA records of an onset date of December 15, 2003 for disability benefits and the Veteran's report that he stopped working on December 31, 2006, and that the examiner did not discuss these two dates.  However, the Board finds that this failure was not prejudicial to the Veteran's claim for an earlier effective date, as these two dates are more than one year prior to the date of the TDIU claim.  For example, assuming the examiner found that the Veteran was unable to work from either of those dates, it does not establish that the Veteran was precluded from securing or following a substantially gainful employment within one year of his May 28, 2009, claim for TDIU.  The CAVC, the U.S. Court of Appeals for the Federal Circuit, and VA's General Counsel have interpreted the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400 pertaining to increased ratings as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase, however, occurred more than one year prior to the claim, the increase is effective the date of claim.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) ("It is clear from the plain language of 38 U.S.C. § 5110 (b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); 38 U.S.C. § 5110(b)(2); Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (Sept. 23, 1998); see also Scott v. Brown, 7 Vet. App. 184, 189 (1994) (under the terms of section 5110(b)(2), the effective date is either the date of the claim or "some date in the preceding year if it were ascertainable that the disability had increased in severity during that time").  Here, the date of claim is May 28, 2009.

Finally, the October 2017 opinion that the Veteran's PTSD had been a debilitating factor for most of the Veteran's adult life and hampered his prospects for gainful employment from as far back as the first half of the 1990s, the Board finds such evidence to be of little probative value in the context of the Veteran's claim, as it is inconsistent with the evidence of record discussed above.  Further, the effective date the examiner is attempting to allege for a TDIU rating is well beyond the one-year period prior to May 28, 2009.

For all the reasons discussed above, the Board finds that the evidence supports a TDIU rating from May 28, 2009, but no earlier, as that is the date of claim for the TDIU rating, and the preponderance of the evidence is against a finding that within one year of the May 28, 2009, claim, the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


ORDER

A TDIU rating is granted from May 28, 2009, but no earlier.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


